Douglas, J.,
concurring in judgment. I concur in the judgment. This case has nothing to do with Civ. R. 54(B), and any discussion of that rule in connection with the facts of this case will only add substantial confusion in an area of the law that needs no help with confusion.
Here, we have a complaint and a counterclaim. The counterclaim arises out of the exact same occurrence as the complaint. Appellee says that appellant was driving, and the complaint seeks damages on behalf of the survivors of appellee’s decedent. Appellants, in a counterclaim, state appellee’s decedent was driving, and seek damages for injuries suffered by appellants.
The jury found against appellee on the complaint. The counterclaim of appellants was never adjudicated and remains pending. Thus, there is no final appealable order. None of the prongs of R.C. 2505.02 has been satisfied. A final judgment has not yet been prevented. Appellants could still be awarded a judgment. Further, the action has not been determined between these parties.
Since there is no final order as required by R.C. 2505.02, there is nothing appealable pursuant to R.C. 2505.03.
Absent a final order pursuant to R.C. 2505.02, Civ. R. 54(B) is never reached. See Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio St. 3d 86, 541 N.E. 2d 64. To give any indication that a case may be appealed where a counterclaim arising out of the same transaction is still pending is a mistake that will surely come back to haunt us. The bench and bar will never be sure what is appealable and what is not. Consequently, the prudent course will be to appeal any adverse order. See Humphry v. Riverside Methodist Hospital (1986), 22 Ohio St. 3d 94, 22 OBR 129, 488 N.E. 2d 877.
Because the majority eventually reaches the proper decision — dismissal of the appeal — I concur in that judgment.
Re snick, J., concurs in the foregoing opinion.